Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-29-2022 has been entered. 
Response to Arguments
Applicant's arguments filed 03-29-2022 have been fully considered but they are not persuasive. The most recent amendments appear to require showing the desktop in the processing of pinching to swap windows. As noted below, Hinkley discloses the concept of revealing the desktop below when moving the overlapping application when presented with a pinch movement while Aguilar discloses the known technique to swap overlapping applications. Applicant appears to argue the references do not teach the new limitations which the Examiner respectfully disagrees and has updated the office action below accordingly. 	
Examiner further notes that unchallenged assertions of official notice or those that do not specifically point out why a noticed fact is not considered common knowledge or well-known in the art are deemed to be inadequate.  As such, those facts are taken as admitted prior art by the Applicant.  Also, a new rejection under 35 USC 112 for new matter found in the latest amendment to claim 27 is included herein and explicit support is requested.
All other arguments are addressed below as they are based on the amendments. Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear explicit support for commencing to display a third displayed image on the first touch sensitive display, wherein the third displayed image comprises a previously displayed and minimized third window, and wherein commending to display the third displayed image on the first touch sensitive display covers the second desktop. Specific citations to the specification as filed is respectfully requested. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6. 7, 14, 15, 17, 19-23, and 25-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley (U.S. App. 2011/0209100 hereinafter referred to as “Hinckley1”) and Hinckley et al. (U.S. App. 2011/0209097 hereinafter “Hinckley2”) in further view of Aguilar (U.S. App. 2011/0107272).
In regard to claim 1, Hinckley teaches a method, comprising: receiving a first pinch gesture, wherein receiving the first pinch gesture (see Fig. 3) includes: receiving, by a first gesture capture region associated with a first display area, a first gesture while a first touch sensitive display of a communication device is displaying a first displayed image (see Fig. 3, Item 310 touched by a finger), wherein the first displayed image is a first window (see Fig. 3, Item 310 is a page), wherein the first touch sensitive display comprises the first display area and the first gesture capture region within the first touch sensitive display (see Fig. 3, one of two touchscreens and bezels); receiving, substantially simultaneously with receiving the first gesture, by a second gesture capture region associated with a second display area, a second gesture while a second touch sensitive display of the communication device is displaying a second displayed image, wherein the first and second gestures are made directionally toward each other and wherein the second touch sensitive display comprises the second display area and second first gesture capture region within the second touch sensitive display (see Fig. 3 and at least Para. 50-52, one of two touchscreens and bezels in a pinch or expanding finger gesture); receiving a spread gesture in the first gesture capture region, wherein receiving the spread gesture comprises receiving by the first gesture capture region a third gesture and a fourth gesture, wherein the third gesture and the fourth gesture are made in opposing directions (See Para. 56 increasing distance between fingers as expand gesture); and in response to the spread gesture, displaying the second display image across both of the first touch sensitive display and the second touch sensitive display  (See at least Para. 50-53, 56 pinch and expand gestures and Fig. 3 using distance increasing or decreasing between fingers to zoom in and out);
in response to receiving the first pinch gesture in the first and second gesture capture region and based on the second displayed image being a first desktop (see at least Fig. 3, pinch reveals underlying desktop), ceasing to display the first displayed image on the first touch sensitive display wherein ceasing to display the first displayed image on the first touch sensitive display reveals a second desktop of the first display area and wherein commending to display the first displayed image and the second touch sensitive display comprises displaying the first displayed image on top of the desktop (see at least Fig. 3, where progressive pinch gesture reveals more of two desktop areas in respective displays).  
Hinckley1 is not relied upon to teach wherein the first gesture capture region is within the first touch sensitive display but outside of the first display area and wherein the first gesture capture region is not capable of rendering a displayed image and wherein the second gesture capture region is within the second touch sensitive display but outside of the second display area and wherein the second gesture capture region is not capable of rendering a displayed image
in response to receiving the first pinch gesture in the first and second gesture capture regions and based on the second displayed image being a second window, ceasing, by a microprocessor, to display the first displayed image on the first touch sensitive display; commencing to display the first displayed image on the second touch sensitive display; ceasing to display the second displayed image on the second touch sensitive display; commencing to display the second displayed image on the first touch sensitive display, wherein the first displayed image is a window of an application; and commencing to display the first displayed image on the second touch sensitive display; wherein commending to display the first displayed image on the second touch sensitive display.
As discussed above Hinckley1 does teach the concept of capturing a pinch gesture as well as a spread gesture. Hinckley1 also teaches the concept of wherein the first gesture capture region is within the first touch sensitive display and wherein the second gesture capture region is within the second touch sensitive display (see Fig. 3) in their respective display areas as well as moving an image from one display to another (see Fig. 19).
However, Hinckley2 teaches wherein the first gesture capture region is not capable of rendering a displayed image but which is outside of the first display area and is not capable of rendering a displayed image and wherein the second gesture capture region which is outside of the display area and is not capable of rendering a displayed image (see Fig. 12, multi-finger input recognized at the bezel).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hinckley1 with the bezel input of Hinckley2 to allow for more input with a smaller physical footprint (see Para. 1-3). Examiner further notes, Hinckley1 discloses the base product/process of pinching across two displays to modify the image while Hinckley2 discloses the known technique of touch bezel detection to yield predictable results in executing the gesture the touch input system of Hinckley1.
Hinckley1 and Hinckley2 is not relied upon to teach in response to receiving the first pinch gesture in the first and second gesture capture regions, ceasing, by a microprocessor, to display the first displayed image on the first touch sensitive display; commencing to display the first displayed image on the second touch sensitive display; ceasing to display the second displayed image on the second touch sensitive display; commencing to display the second displayed image on the first touch sensitive display, wherein the first displayed image is a window of an application and commencing to display the first displayed image on the second touch sensitive display; wherein commending to display the first displayed image on the second touch sensitive display of the second display area.
Hinckley1 does teach the concepts of pinching and expanding fingers of where pinching shrinks the image on the display screen so as to shrink or minimize it in Para. 55 and Figs. 3 and 7.
However, Aguilar teaches and based on the second displayed image being a second window, in response to receiving the first multi-finger gesture in the first and second gesture capture regions (see Figs. 5e and 5f swap application windows using two finger twist rotation), ceasing, by a microprocessor, to display the first displayed image on the first touch sensitive display; in response to receiving the first multi-finger gesture, commencing to display the first displayed image on the second touch sensitive display (see Figs. 5e and 5f swap application windows using two finger twist rotation and Fig. 9 CPU 910); in response to receiving the multi-finger gesture, ceasing to display the second displayed image on the second touch sensitive display; in response to receiving the first pinch gesture, commencing to display the second displayed image on the first touch sensitive display, wherein the first displayed image is a window of an application (see Figs. 5e and 5f swap application windows using two finger twist rotation) and commencing to display the first displayed image on the second touch sensitive display (see Figs. 5e and 5f swap application windows on respective displays); wherein commending to display the first displayed image on the second touch sensitive display of the second display area (see Figs. 5e and 5f swap application windows on respective displays).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hinckley1 and Hinckley2 with rotation gesture of Aguilar for moving applications around with simple finger gestures (see Para. 7). Examiner further notes, Hinckley1 as modified by Hinckley2 discloses the base product/process of pinching/expanding fingers across two displays while Aguilar discloses the known technique of swapping applications between the windows to yield predictable results of swapping windows in the touch input system of Hinckley1 as modified by Hinckley2.
Regarding claim 2, Hinckley1 in view of Hinckley2 and Aguilar teaches all the limitations of claim 1 above. Aguilar further teaches wherein the first pinch gesture is interpreted as for the system, and wherein the first touch sensitive display ceases to display the first displayed image at substantially the same time as the second touch display ceases to display the second displayed image (see Figs. 5e and 5f).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hinckley1 and Hinckley2 with rotation gesture of Aguilar for moving applications around with simple finger gestures (see Para. 7). Examiner further notes, Hinckley1 as modified by Hinckley2 discloses the base product/process of pinching/expanding fingers across two displays while Aguilar discloses the known technique of swapping applications between the windows to yield predictable results of swapping windows in the touch input system of Hinckley1 as modified by Hinckley2.
Regarding claim 4, Hinckley1 in view of Hinckley2 and Aguilar teaches all the limitations of claim 1 above. Aguilar further teaches wherein the first touch sensitive display starts to display the second displayed image at substantially the same time as the second touch display starts to display the first displayed image (see Figs. 5e and 5f).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hinckley1 and Hinckley2 with rotation gesture of Aguilar for moving applications around with simple finger gestures (see Para. 7). Examiner further notes, Hinckley1 as modified by Hinckley2 discloses the base product/process of pinching/expanding fingers across two displays while Aguilar discloses the known technique of swapping applications between the windows to yield predictable results in the touch input system of Hinckley1 as modified by Hinckley2.
  Regarding claim 6, Hinckley1 in view of Hinckley2 and Aguilar teaches all the limitations of claim 1 above. Aguilar further teaches wherein the first and second displayed images are first and second windows (see Figs. 5e and 5f), respectively, and wherein the first window is controlled by a first single display application (See Fig. 5e, “Navigation 431”) and the second window is controlled by a second single display application (see Fig. 5e, “Audio panel 432”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hinckley1 and Hinckley2 with rotation gesture of Aguilar for moving applications around with simple finger gestures (see Para. 7). Examiner further notes, Hinckley1 as modified by Hinckley2 discloses the base product/process of pinching/expanding fingers across two displays while Aguilar discloses the known technique of swapping applications between the windows to yield predictable results of swapping windows in the touch input system of Hinckley1 as modified by Hinckley2.
 Regarding claim 7, Hinckley1 in view of Hinckley2 and Aguilar teaches all the limitations of claim 1 above. Aguilar further teaches wherein the first and second displayed images are first and second windows (See Figs. 5e and 5f), respectively, and wherein the first window is controlled by a first single display application (see Fig. 5e, “Navigation 431”) and the second window is controlled by a second single display application (see Fig. 5e, “Audio panel 432”).
Hinckley1and Hinckley2 and Hinckley2 does not teach that the first and second windows are controlled by a common multi-display application. 
However, Examiner takes Official Notice that it is well known in the art at the time of the invention to provide a common multi-display application controlling multiple windows. Since Applicant has not challenged this official notice in the reply filed 8/10/2020, it is taken as admitted prior art by the Applicant. Proper challenges include specifically pointing out why a noticed fact is not considered common knowledge or well-known in the art are deemed to be inadequate.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the method of Hinckley1and Hinckley2 and Aguilar to a common multi-display application controlling multiple windows such that the first and second windows are controlled by the common multi-display application, in order to achieve the predictable result of providing an enlarged operation area for a single application. 
In regard to claim 14, Hinckley1 teaches a dual display communication device operable to receive a first pinch gesture (See Fig. 3), comprising:
a first touch sensitive display to display displayed images, wherein the displayed images are at least one of a desktop and window of an application  (see Fig. 3, Item 310 touched by a finger), wherein the first touch sensitive display comprises a first display area and a first gesture capture region within the first touch sensitive display (see Fig. 3, one of two touchscreens and bezels); a second touch sensitive display to display displayed images, wherein the second touch sensitive display comprises a second display area and a second gesture capture region within the second touch sensitive display (see Fig. 3 and at least Para. 50-52, one of two touchscreens and bezels in a pinch or expanding finger gesture); and middleware operable to perform at least one of the following operations: receiving a first pinch gesture in the first and second gesture capture regions (see Fig. 3 pinch across two screens), wherein the first pinch gesture comprises: receiving, by the first gesture capture region, the first gesture while the first touch sensitive display of a communication device is displaying a first displayed image and the second touch sensitive display of the communication device is displaying a second displayed image (see Fig. 3 and at least Para. 50-52, one of two touchscreens and bezels in a pinch or expanding finger gesture); receiving, substantially simultaneously with receiving the first gesture, by the second gesture capture region, a second gesture, wherein the first and second gestures are made directionally toward each other in response to receiving the first pinch gesture ceasing to display the first displayed image on the first touch sensitive display (see Para. 53 distance decreases between fingers); 
receiving a spread gesture in the first gesture capture region, wherein receiving the spread gesture comprises receiving by the first gesture capture region a third gesture and a fourth gesture, wherein the third gesture and the fourth gesture are made in opposing directions (See Para. 56 increasing distance between fingers as expand gesture); and in response to the spread gesture, displaying a second display image across at least one of the first touch sensitive display and the second touch sensitive display (See at least Para. 50-53, 56 pinch and expand gestures and Fig. 3 using distance increasing or decreasing between fingers to zoom in and out) in response to receiving the first pinch gesture in the first and second gesture capture region and based on the second displayed image being a first desktop (see at least Fig. 3, pinch reveals underlying desktop), ceasing to display the first displayed image on the first touch sensitive display (see Fig. 3, pinch drag removes overlapped image), wherein ceasing to display the first displayed image on the first touch sensitive display reveals a second desktop of the first display area and displaying the first displayed image on top of the desktop  (see at least Fig. 3, where progressive pinch gesture reveals more of two desktop areas in respective displays).  
Hinckley1 is not relied upon to teach wherein the first gesture capture region is  witin the first touch sensitive display but outside of the first display area and wherein the first gesture capture region is not capable of rendering a displayed image and wherein the second gesture capture region is within the second touch sensitive display but is outside of the second display area and wherein the second gesture capture region is not capable of rendering a displayed image
commencing to display the first displayed image on the second touch sensitive display; ceasing to display the second displayed image on the second touch sensitive display; and commencing to display the second displayed image on the first touch sensitive display, wherein the first displayed image is a window of an application; and based on the second displayed image being a second window;
and commencing to display the first displayed image on the second touch sensitive display; and wherein commending to display the first displayed image on the second touch sensitive display comprises displaying the first displayed image in the second display area.
As discussed above Hinckley1 does teach the concept of capturing a pinch gesture as well as a spread gesture. Hinckley1 also teaches the concept of wherein the first gesture capture region is within the first touch sensitive display and wherein the second gesture capture region is within the second touch sensitive display (see Fig. 3) in their respective display areas as well as moving an image from one display to another (see Fig. 19).
However, Hinckley2 teaches the first gesture capture region is outside of the first display area and is not capable of rendering a displayed image and the second gesture capture region outside of the second display area and is not capable of rendering a displayed image (see Fig. 12, multi-finger input recognized at the bezel).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hinckley1 with the bezel input of Hinckley2 to allow for more input with a smaller physical footprint (see Para. 1-3). Examiner further notes, Hinckley1 discloses the base product/process of pinching across two displays to modify the image while Hinckley2 discloses the known technique of touch bezel detection to yield predictable results in the touch input system of Hinckley1.
Hinckley1 and Hinckley2 is not relied upon to teach commencing to display the first displayed image on the second touch sensitive display; ceasing to display the second displayed image on the second touch sensitive display; and commencing to display the second displayed image on the first touch sensitive display, wherein the first displayed image is a window of an application and commencing to display the first displayed image on the second touch sensitive display; and wherein commending to display the first displayed image on the second touch sensitive display comprises displaying the first displayed image in the second display area.
However, Aguilar teaches commencing to display the first displayed image on the second touch sensitive display (see Fig. 5e); ceasing to display the second displayed image on the second touch sensitive display (see Figs. 5e and 5f swap application windows using two finger twist rotation); and commencing to display the second displayed image on the first touch sensitive display, wherein the first displayed image is a window of an application and based on the second displayed image being a second window (see Figs. 5e and 5f swap application windows showing using two finger twist rotation) and commencing to display the first displayed image on the second touch sensitive display (see Figs. 5e and 5f swap application windows on respective displays); and wherein commending to display the first displayed image on the second touch sensitive display comprises displaying the first displayed image in the second display area (see Figs. 5e and 5f swap application windows on respective displays).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hinckley1 and Hinckley2 with rotation gesture of Aguilar for moving applications around with simple finger gestures (see Para. 7). Examiner further notes, Hinckley1 as modified by Hinckley2 discloses the base product/process of pinching/expanding fingers across two displays while Aguilar discloses the known technique of swapping applications between the windows to yield predictable results of swapping windows in the touch input system of Hinckley1 as modified by Hinckley2.
Regarding claim 15, Hinckley1 in view of Hinckley2 and Aguilar teaches all the limitations of claim 14 above. Aguilar further teaches wherein the first touch sensitive display ceases to display the first displayed image at substantially the same time as the second touch display ceases to display the second displayed image (See Figs. 5e and 5f).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hinckley1 and Hinckley2 with rotation gesture of Aguilar for moving applications around with simple finger gestures (see Para. 7). Examiner further notes, Hinckley1 as modified by Hinckley2 discloses the base product/process of pinching/expanding fingers across two displays while Aguilar discloses the known technique of swapping applications between the windows to yield predictable results in the touch input system of Hinckley1 as modified by Hinckley2.
Regarding claim 17, Hinckley1 in view of Hinckley2 and Aguilar teaches all the limitations of claim 14 above. Aguilar further teaches wherein the first touch sensitive display starts to display the second displayed image at substantially the same time as the second touch display starts to display the first displayed image (See Figs. 5e and 5f).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hinckley1 and Hinckley2 with rotation gesture of Aguilar for moving applications around with simple finger gestures (see Para. 7). Examiner further notes, Hinckley1 as modified by Hinckley2 discloses the base product/process of pinching/expanding fingers across two displays while Aguilar discloses the known technique of swapping applications between the windows to yield predictable results in the touch input system of Hinckley1 as modified by Hinckley2.
Regarding claim 19, Hinckley1 in view of Hinckley2 and Aguilar teaches all the limitations of claim 14 above. Aguilar further teaches wherein the first and second displayed images are first and second windows (See Figs. 5e and 5f)., respectively, and wherein the first window is controlled by a first single- display application (see Fig. 5e navigation 431) and the second window is controlled by a second single-display application (see Fig. 5e audio panel 432).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hinckley1 and Hinckley2 with rotation gesture of Aguilar for moving applications around with simple finger gestures (see Para. 7). Examiner further notes, Hinckley1 as modified by Hinckley2 discloses the base product/process of pinching/expanding fingers across two displays while Aguilar discloses the known technique of swapping applications between the windows to yield predictable results of swapping windows in the touch input system of Hinckley1 as modified by Hinckley2.
Regarding claim 20, Hinckley1 and Hinckley2 and Aguilar teaches all the limitations of claim 14 above. Aguilar further teaches wherein the first and second displayed images are first and second windows, respectively (See Figs. 5e and 5f) respectively, and wherein the first window is controlled by a first single display application (fig. 5e, “Navigation 431”) and the second window is controlled by a second single display application (fig. 5e, “Audio panel 432”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hinckley1 and Hinckley2 with rotation gesture of Aguilar for moving applications around with simple finger gestures (see Para. 7). Examiner further notes, Hinckley1 as modified by Hinckley2 discloses the base product/process of pinching/expanding fingers across two displays while Aguilar discloses the known technique of swapping applications between the windows to yield predictable results in the touch input system of Hinckley1 as modified by Hinckley2.
In regard to claim 21, Hinckley1 teaches a non-transitory, computer-readable medium comprising a set of instructions stored therein which, when executed by a processor, causes the processor to: receive a first pinch gesture (see Fig. 3), wherein receiving the first pinch gesture includes: receiving, by a first gesture capture region associated with a first display area, a first gesture while a first touch sensitive display of a communication device is displaying a first displayed image  (see Fig. 3, Item 310 touched by a finger), wherein the first displayed image is a first window (see Fig. 3, Item 310 is a page), the first touch sensitive display comprises the first display area and the first gesture capture region within the first touch sensitive display; (see Fig. 3, one of two touchscreens and bezels) receiving, substantially simultaneously with receiving the first gesture, by a second gesture capture region associated with a second display area, a second gesture while a second touch sensitive display of the communication device is displaying a second displayed image, wherein the first and second gestures are made directionally toward each other and wherein the second touch sensitive display comprises the second display area and second first gesture capture region within the second touch sensitive display (see Fig. 3 and at least Para. 50-52, one of two touchscreens and bezels in a pinch or expanding finger gesture); receiving a spread gesture in the first gesture capture region, wherein receiving the spread gesture comprises receiving by the first gesture capture region a third gesture and a fourth gesture (See Para. 56 increasing distance between fingers as expand gesture), wherein the third gesture and the fourth gesture are made in opposing directions; and in response to the spread gesture, displaying a second display image across both of the first touch sensitive display and the second touch sensitive display (See at least Para. 50-53, 56 pinch and expand gestures and Fig. 3 using distance increasing or decreasing between fingers to zoom in and out) in response to receiving the first pinch gesture in the first and second gesture capture region and based on the second displayed image being a first desktop (see at least Fig. 3, pinch reveals underlying desktop), wherein ceasing to display the first displayed image on the first touch sensitive display reveals a second desktop of the first display area and comprises displaying the first displayed image on top of the desktop (see at least Fig. 3, where progressive pinch gesture reveals more of two desktop areas in respective displays).  
Hinckley1 is not relied upon to teach wherein the first gesture capture region is  witin the first touch sensitive display but outside of the first display area and wherein the first gesture capture region is not capable of rendering a displayed image and wherein the second gesture capture region is within the second touch sensitive display but is outside of the second display area and wherein the second gesture capture region is not capable of rendering a displayed image
in response to receiving the first pinch gesture in the first and second gesture capture regions, cease to display the first displayed image on the first touch sensitive display; commencing to display the first displayed image on the second touch sensitive display; ceasing to display the second displayed image on the second touch sensitive display; commencing to display the second displayed image on the first touch sensitive display, wherein the first displayed image is a window of an application; ceasing to display the first displayed image on the first touch sensitive display and commencing to display the first displayed image on the second touch sensitive display, wherein commending to display the first displayed image on the second touch sensitive display comprises displaying the first displayed image on top of the desktop of the second display area.
As discussed above Hinckley1 does teach the concept of capturing a pinch gesture as well as a spread gesture. Hinckley1 also teaches the concept of wherein the first gesture capture region is within the first touch sensitive display and wherein the second gesture capture region is within the second touch sensitive display (see Fig. 3) in their respective display areas.
However, Hinckley2 teaches the first gesture capture region is outside of the first display area and is not capable of rendering a displayed image and the second gesture capture region outside of the second display area and is not capable of rendering a displayed image (see Fig. 12, multi-finger input recognized at the bezel).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hinckley1 with the bezel input of Hinckley2 to allow for more input with a smaller physical footprint (see Para. 1-3). Examiner further notes, Hinckley1 discloses the base product/process of pinching across two displays to modify the image while Hinckley2 discloses the known technique of touch bezel detection to yield predictable results in the touch input system of Hinckley1.
Hinckley1 and Hinckley2 is not relied upon to teach in response to receiving the first pinch gesture in the first and second gesture capture regions, cease to display the first displayed image on the first touch sensitive display; commencing to display the first displayed image on the second touch sensitive display; ceasing to display the second displayed image on the second touch sensitive display; commencing to display the second displayed image on the first touch sensitive display, wherein the first displayed image is a window of an application and based on the first displayed image being a second window ceasing to display the first displayed image on the first touch sensitive display and commencing to display the first displayed image on the second touch sensitive display, wherein commending to display the first displayed image on the second touch sensitive display comprises displaying the first displayed image on top of the desktop of the second display area.
Hinckley1 does teach the concepts of pinching and expanding fingers of where pinching shrinks the image on the display screen so as to shrink or minimize it in Para. 55 and Figs. 3 and 7.
However, Aguilar teaches in response to receiving the first multi-finger gesture in the first and second gesture capture regions  (see Figs. 5e and 5f swap application windows using two finger twist rotation, cease to display the first displayed image on the first touch sensitive display; in response to receiving the first multi-finger gesture, commence to display the first displayed image on the second touch sensitive display; in response to receiving the first multi-finger gesture, cease to display the second displayed image on the second touch sensitive display  (see Figs. 5e and 5f swap application windows using two finger twist rotation and Fig. 9 using CPU 910); in response to receiving the first multi-finger gesture, commence to display the second displayed image on the first touch sensitive display, wherein the first displayed image is a window of an application and based on the first displayed image being a second window  (see Figs. 5e and 5f swap application windows using two finger twist rotation) ceasing to display the first displayed image on the first touch sensitive display and commencing to display the first displayed image on the second touch sensitive display, (see Figs. 5e and 5f swap application windows on respective displays) wherein commending to display the first displayed image on the second touch sensitive display comprises displaying the first displayed image on top of the desktop of the second display area (see Figs. 5e and 5f swap application windows on respective displays).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hinckley1 and Hinckley2 with rotation gesture of Aguilar for moving applications around with simple finger gestures (see Para. 7). Examiner further notes, Hinckley1 as modified by Hinckley2 discloses the base product/process of pinching/expanding fingers across two displays while Aguilar discloses the known technique of swapping applications between the windows to yield predictable results of swapping windows in the touch input system of Hinckley1 as modified by Hinckley2.
Regarding claim 22, Hinckley1 and Hinckley2 and Aguilar teaches all the limitations of claim 21 above. Hinckley1 further teaches wherein the first pinch gesture is interpreted as for the system (See Fig. 3)
Hinckley1 is not relied upon to teach and wherein the first touch sensitive display ceases to display the first displayed image at substantially the same time as the second touch display ceases to display the second displayed image.  
However, Aguilar teaches and wherein the first touch sensitive display ceases to display the first displayed image at substantially the same time as the second touch display ceases to display the second displayed image (Fig. 5e swaps windows).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hinckley1 and Hinckley2 with rotation gesture of Aguilar for moving applications around with simple finger gestures (see Para. 7). Examiner further notes, Hinckley1 as modified by Hinckley2 discloses the base product/process of pinching/expanding fingers across two displays while Aguilar discloses the known technique of swapping applications between the windows to yield predictable results of swapping windows in the touch input system of Hinckley1 as modified by Hinckley2.
Regarding claim 23, Hinckley1 in view of Hinckley2 and Aguilar teaches all the limitations of claim 21 above. Aguilar further teaches wherein the first touch sensitive display starts to display the second displayed image at substantially the same time as the second touch display starts to display the first displayed image  (Fig. 5e swaps windows).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hinckley1 and Hinckley2 with rotation gesture of Aguilar for moving applications around with simple finger gestures (see Para. 7). Examiner further notes, Hinckley1 as modified by Hinckley2 discloses the base product/process of pinching/expanding fingers across two displays while Aguilar discloses the known technique of swapping applications between the windows to yield predictable results of swapping windows in the touch input system of Hinckley1 as modified by Hinckley2.
Regarding claim 25, Hinckley1 in view of Hinckley2 and Aguilar teaches all the limitations of claim 21 above. Aguilar further teaches wherein the first and second displayed images are first and second windows (see Figs. 5e and 5f), respectively, and wherein the first window is controlled by a first single-display application (See Fig. 5e, “Navigation 431”) and the second window is controlled by a second single-display application (see Fig. 5e, “Audio panel 432”).  
Regarding claim 26, Hinckley1 in view of Hinckley2 and Aguilar teaches all the limitations of claim 21 above. Aguilar further teaches wherein the first and second displayed images are first and second windows (See Figs. 5e and 5f), respectively, and 
Aguilar does not teach wherein the first and second windows are controlled by a common multi-display application. 
However, Examiner takes Official Notice that it is well known in the art at the time of the invention to provide a common multi-display application controlling multiple windows. Proper challenges include specifically pointing out why a noticed fact is not considered common knowledge or well-known in the art are deemed to be inadequate.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the method of Aguilar as modified by Hinckley1and Hinck2 to a common multi-display application controlling multiple windows such that the first and second windows are controlled by the common multi-display application, in order to achieve the predictable result of providing an enlarged operation area for a single application. 
Regarding claim 27, Hinckley1 and Hinckley2 and Aguilar teaches all the limitations of claim 1 above. Hinckley1 further teaches further comprising, in response to receiving the first pinch gesture in the first and second gesture capture regions and based on the second displayed image being a desktop of the second display area (see Fig. 3, pinching across two display devices to reveal desktop beneath it), 
commencing to display a third displayed image on the first touch sensitive display, wherein the third displayed image comprises a previously displayed and minimized third window, and wherein commending to display the third displayed image on the first touch sensitive display covers the second desktop (see at least Fig. 13, where the gesture performed on the top image reveals another image beneath it that was previously hidden).

Claim(s) 5, 18, and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley (U.S. App. 2011/0209100 hereinafter referred to as “Hinckley1”) and Hinckley et al. (U.S. App. 2011/0209097 hereinafter “Hinckley2”) and Aguilar (U.S. App. 2011/0107272)  in further view of US 2010/0211872 A1 (“Rolston”).
Regarding claim 5, Hinckley1 in view of Hinckley2 and Aguilar teaches all the limitations of claim 1 above. Hinckley1, Hinckley2, and Aguilar are not relied upon to teach wherein each of the first and second touch sensitive displays has a respective stack of displayed images, with the first and second displayed images being in active display positions and wherein, with the exception of the first and second displayed images, the respective stacks of displayed images of the first and second touch sensitive displays remain unchanged.  
However, Rolston teaches the concept of displaying a stack of images (fig. 7a, “710”, “720”, and “730”) on a touch sensitive display with one of the images being in active display position, wherein, with the exception of said one image, the stacks of displayed images remain unchanged (figs. 2 and 4, note that when the activated app is a user-controllable app, then all non-activated apps remain unchanged while the activated app is controlled by the device user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the each of the first and second touch sensitive displays of Hinckley1 and Hinckley2 and Aguilar as modified above to include a respective stack of images, with the window in active display position and wherein, with the exception of the window, the respective stacks of displayed images of the first and second touch sensitive displays remain unchanged, as taught by Rolston, in order to allow the device user to switch between applications/windows, easily. 
Regarding claim 18, Hinckley1 in view of Hinckley2 and Aguilar teaches all the limitations of claim 14 above. Hinckley1, Hinckley2, and Aguilar are not relied upon to teach wherein each of the first and second touch sensitive displays has a respective stack of displayed images, with the first and second displayed images being in active display positions and wherein, with the exception of the first and second displayed images, the respective stacks of displayed images of the first and second touch sensitive displays remain unchanged.  
However, Rolston teaches the concept of displaying a stack of images (fig. 7a, “710”, “720”, and “730”) on a touch sensitive display with one of the images being in active display position, wherein, with the exception of said one image, the stacks of displayed images remain unchanged (figs. 2 and 4, note that when the activated app is a user-controllable app, then all non-activated apps remain unchanged while the activated app is controlled by the device user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the each of the first and second touch sensitive displays of Hinckley1 and Hinckley2 and Aguilar as modified above to include a respective stack of images, with the window in active display position and wherein, with the exception of the window, the respective stacks of displayed images of the first and second touch sensitive displays remain unchanged, as taught by Rolston, in order to allow the device user to switch between applications/windows, easily. 
Regarding claim 24, Hinckley1 in view of Hinckley2 and Aguilar teaches all the limitations of claim 21 above. Hinckley1, Hinckley2, and Aguilar are not relied upon to teach wherein each of the first and second touch sensitive displays has a respective stack of displayed images, with the first and second displayed images being in active display positions and wherein, with the exception of the first and second displayed images, the respective stacks of displayed images of the first and second touch sensitive displays remain unchanged.  
However, Rolston teaches wherein each of the first and second touch sensitive displays has a respective stack of displayed images (Fig. 7a, “710”, “720”, and “730”), with the first and second displayed images being in active display positions and wherein, with the exception of the first and second displayed images, the respective stacks of displayed images of the first and second touch sensitive displays remain unchanged (Figs. 2 and 4, note that when the activated app is a user-controllable app, then all non-activated apps remain unchanged while the activated app is controlled by the device user).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the each of the first and second touch sensitive displays of Hinckley1 and Hinckley2 and Aguilar as modified above to include a respective stack of images, with the window in active display position and wherein, with the exception of the window, the respective stacks of displayed images of the first and second touch sensitive displays remain unchanged, as taught by Rolston, in order to allow the device user to switch between applications/windows, easily. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625